Citation Nr: 1607604	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.  He died in October 2007.  The appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The Board remanded the case for further development in August 2010 and denied the claim in August 2014.  

On further appeal, the United States Court of Appeals for Veterans Claims granted a Joint Motion by counsel for the Veteran and VA to vacate the August 2014 Board decision and to remand the claim back to the Board.

In May 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate identifies the cause of death in this case as lymphoma - generalized lymphadenopathy due to multi-organ failure with diabetes mellitus as a contributing factor.  The Veteran was diagnosed with diabetes in 1988, prior to his discharge from the Air Force; since 1992, diabetes has been considered a service-connected condition.  But in February 2009, the AOJ obtained an opinion from a VA examiner indicating that diabetes "played no significant role in [the Veteran's] death."  

The Veteran's lymphoma has been identified as a form of non-Hodgkin's lymphoma, which is on a list of diseases presumptively linked to exposure to tactical herbicides in Vietnam.  See 38 C.F.R. § 3.309(e) (2015).  None of the available service medical records or personnel records indicate service in Vietnam, but the appellant testified that her husband told her that he travelled to Vietnam on multiple occasions when he was stationed at Clark Air Force Base in the Philippines.  Personnel records confirm that he served in the Philippines from July 1974 to June 1976.  His duties at that time included receiving, processing and handling cargo arriving at the base.  According to one of the Veteran's performance evaluations, the Veteran assisted "during the evacuation of Cambodia and Vietnam."  According to the appellant, her husband told her that the cargo arriving at Clark Air Force Base included canisters of Agent Orange from Vietnam.  In support of her claim, the appellant emphasizes language from the Veteran's certificate of discharge from active duty (DD214 Form) indicating that his service included the "Airlift of Dangerous Materials . . ."

The Board's August 2010 remand included instructions to the AOJ to attempt to verify these statements.  The remand orders required the AOJ to obtain personnel records, request verification of travel to Vietnam from all appropriate sources, including the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC), to verify the types dangerous materials to which the Veteran was exposed, and to provide any information available to verify the appellant's assertion that the Veteran was exposed to Agent Orange when participating in airlift operations.  

In September 2011, the AOJ issued a memorandum finding that there was insufficient information to corroborate the appellant's claim that the Veteran was exposed to Agent Orange during airlifts.  According to the memorandum, the JSRRC reviewed information available about airlift operations at Dover Air Force Base in Delaware, where the Veteran was stationed at the time he completed the terms of his first enlistment in November 1976.  The JSRRC's response indicated that available historical information does not document the transportation or storage of Agent Orange at Dover, Air Force Base in Delaware.  The JSRRC did not provide similar information about hazardous materials at Clark Air Force Base in the Philippines at the time the Veteran was handling cargo arriving there from Vietnam.

Pursuant to the parties' Joint Motion for remand, this appeal must be returned to the AOJ to satisfy VA's duty to assist the appellant and, more specifically, to comply with the Board's August 2010 remand orders.  On remand, the AOJ should send a new request to the JSRRC which specifically seeks information about the types of dangerous materials to which the Veteran was exposed at Clark Air Force Base in the Philippines between July 1974 and May 1975, when he was serving in the 604 Military Airlift Support Squadron and between May 1975 and June 1976, when he was serving in the 374 Aerial Port Squadron.  

Also pursuant to the Joint Motion, the AOJ should attempt to determine whether, at any time during his service in the Air Force, the Veteran regularly and repeatedly operated, maintained or served aboard C-123 aircraft known to have been used to spray herbicide agents under the latest version of 38 C.F.R. § 3.307(a)(6)(v) (2015). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify whether the Veteran personally travelled to Vietnam from Clark Air Force Base in the Philippines when he was serving with the 604 Military Airlift Support Squadron between July 1974 and May 1975 and with the 374 Aerial Port Squadron between May 1975 and June 1976.  The AOJ should request verification from all potentially appropriate sources, including the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Research Center (JSRRC) and the Air Force.

2. The AOJ should attempt to determine whether the Veteran regularly and repeatedly operated, maintained or served aboard C-123 aircraft known to have been used to spray herbicide agents under 38 C.F.R. § 3.307(a)(6)(v) (2015).  The request(s) should be made to the JSRRC, the Air Force or other potentially appropriate records depository and it should seek information about the aircraft associated with the Veteran's unit during his service at Langley Air Force Base in Virginia (where he served with the 4th Aerial Port Squadron) from July 1972 to June 1974) and during his service at Clark Air Force Base in the Philippines (where he served with 604 Military Airlift Support Squadron between July 1974 and May 1975 and with 374 Aerial Port Squadron between May 1975 and June 1976).  

3. Attempt to verify the types of dangerous materials to which the Veteran would have been exposed during airlifts during his service at Clark Air Force Base in the Philippines between July 1974 and June 1976, particularly during his assistance in the evacuation of Cambodia and Vietnam between July 1974 and May 1975, when he was serving with 604 Military Airlift Support Squadron.  The AOJ should request verification from all potentially appropriate sources, including the NPRC and JSRRC.  These agencies should be asked to provide any information that might corroborate the appellant's assertion that the Veteran came into contact with Agent Orange during airlift operations.  It should also be determined, if possible, where pick-ups and deliveries of hazardous materials, were made.

4. If the types of dangerous materials airlifted by the Veteran are identified, then the AOJ should arrange for a  VA medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lymphoma which caused the Veteran's death was due to exposure to such materials.

The examiner must review the claims folder and pertinent medical records, including any new information obtained as a result of the efforts described in these instructions.  A rationale for all opinions expressed must be provided.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






